DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Reference JP 2007124352 A is a general background reference coveringTo mitigate an operation required for updating gradation correction property and to prevent the gradation correction property from being erroneouly updated, (see abstract).

Allowable Subject Matter
	Claims 1-20 are allowed. 
	The present invention is directed to an image forming apparatus and a method for controlling an image forming apparatus. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, an apparatus comprising: 
a printing unit configured to print patch images for a density adjustment on a plurality of sheets; 

a determination unit configured to determine a representative density of densities acquired by reading the patch images by carrying out a weighted calculation for the densities acquired by reading the patch images such that a density acquired by reading a patch image on a sheet printed later is weighted more than a density acquired by reading a patch image on a sheet printed earlier among the plurality of sheets; and 
a performing unit configured to perform a print density adjustment using the determined representative density and a target density.
The closest prior art, Tyagi et al. (US 2014/0036282 A1) in view of Kuo et al. (US 2014/0037307 A1) fails to anticipated or render obvious at least underlined limitations.
	Regarding claim 1, Tyagi et al. (US 2014/0036282 A1) discloses electrophotographic and other electrostatographic printing methods and systems and more particularly relates to electrostatographic methods and systems using toner-based noise reduction.
	Kuo et al. (US 2014/0037307 A1) discloses methods are provided for determining toner colors to be combined to form a target color at a location on a receiver. In one aspect, a method includes determining a fluorescent toner color to be provided at the location based upon the density and hue angle of the target color; determining one or more reflective toner colors to be provided with the determined fluorescent toner color at the location to form the target color and the amount of the fluorescent toner color is decreased as the target color density increases.

 	Independent claims 7, 13 are reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claims 7, 13 are found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 1.
 	Regarding claims 2-6, 8-12, 14-20, the instant claims are dependent on allowable claims and thus allowable.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/           Primary Examiner, Art Unit 2672